     Case 3:17-cv-01792-MEM-SES Document 57 Filed 08/02/19 Page 1 of 2




                 UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

SHEILA M. MARTIN, et al                    : CIVIL NO: 3:17-CV-01792
                                           :
             Plaintiffs,                   :
                                           : (Judge Mannion)
             v.                            :
                                           : (Chief Magistrate Judge Schwab)
TOWNSEND R. MOREY, III, et al              :
                                           :
             Defendants.                   :


                                    ORDER
                                  August 2, 2019

      On July 9, 2019, Judge Mannion dismissed Townsend R. Morey, Jr. and Peter

A. Rodenrys from the case; dismissed Ms. Martin’s claims against Bon Secours

Hospital, David Morey, and Martin Morey without prejudice based on lack of proper

service; dismissed Ms. Martin’s claims against Townsend R. Morey, III with

prejudice; and dismissed Ms. Martin’s claims against Tracey Simon and the Pike

County Agency on Aging without prejudice. Doc. 56 at 1–2. Judge Mannion

granted Ms. Martin leave to file a second amended complaint against Tracey Simon

and the Pike County Agency on Aging limited to claims she brings on her own

behalf. Id. at 2. He directed Ms. Martin to file any second amended complaint on or

before July 24, 2019, and he directed her “to raise only claims she brings on her own

behalf against” the defendants the court dismissed without prejudice. Id. at 2–3.
     Case 3:17-cv-01792-MEM-SES Document 57 Filed 08/02/19 Page 2 of 2




      Ms. Martin has not filed a second amended complaint. We will give her one

final opportunity to so, and we warn her that if she fails to file a second amended

complaint, the claims against Tracey Simon and the Pike County Agency on Aging

will be dismissed with prejudice.


      IT IS ORDERED that Ms. Martin shall file any second amended complaint

on or before August 16, 2019.1 If Ms. Martin does not file a timely second

amended complaint, the claims against Tracey Simon and the Pike County Agency

on Aging will be dismissed with prejudice.



                                              S/Susan E. Schwab
                                              Susan E. Schwab
                                              Chief United States Magistrate Judge




1
  Any second amended complaint must comply with the limitations set forth by
Judge Mannion in his Order of July 9, 2019. See Doc. 56. In other words, any
second amended complaint must be limited to claims brought by Ms. Martin on her
own behalf and against defendants who have been dismissed without prejudice.
                                          2
